Opinion issued September 22, 2016




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-16-00167-CV
                            ———————————
    R. CRAIG RATHMANN AND RATHMANN & ASSOCIATES, L.P.,
                        Appellants
                                         V.
                       JAMES RYAN O'HARA, Appellee



                    On Appeal from the 270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-27007A


                          MEMORANDUM OPINION

      Appellants and appellee have filed an amended agreed motion to vacate the

trial court’s judgment and dismiss the case. See TEX. R. APP. P. 10.3(a)(2), 43.2(e).
      We grant the motion and vacate the trial court’s judgment and dismiss the

case. See TEX. R. APP. P. 43.2(e). We dismiss any other pending motions as moot.



                                PER CURIAM


Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                        2